UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7235



STEVEN M. JOHNSON,

                                             Plaintiff - Appellant,

          versus

WILLIAM D. SCHAEFER, Governor; COMMISSIONER
LANHAM; WARDEN BESHEARS; CAPTAIN BURKEHART;
LIEUTENANT DENNIS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-94-3153-JFM, CA-94-3267-JFM)

Submitted:   November 28, 1995            Decided:   January 4, 1996

Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Johnson, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General of Maryland, Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the records and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Johnson v. Schaefer, Nos. CA-94-3153-JFM; CA-94-3267-JFM (D.
Md. Aug. 1, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2